DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 21-45 are pending and presented for examination.

Response to Arguments
Applicant’s arguments, see amendment, filed 8/17/2021, with respect to the prior art rejections have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
	Previously withdrawn claims have now been rejoined and examined. In this regard, newly examined claims 23-25 are indefinite for the reasons as presented below.

Election/Restrictions
Claims 22, 31, 36 and 40 are allowable. The restriction requirement, as set forth in the Office action mailed on 3/18/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 23-25, 32-34, 37-39, 41 and 42 is withdrawn.  Claims 23-25, 32-34, 37-39, 41 and 42, directed to coatings and articles of manufacture are no 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 23 recites the dry coating has a thickness in a range from about 10 to about 500 grams per square meter (gsm). This language is indefinite. Grams per square meter (gsm) does not refer to a thickness of a coating, but rather, a coating weight. Therefore, it is unclear in this 

Allowable Subject Matter
2.	Claims 21, 22 and 26-45 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach a combination of the specific inorganic flame retardant comprising alumina trihydrate, magnesium hydroxide, calcium molybdate, zinc molybdate, ammonium molybdate or a combination thereof and amphiphilic compounds comprising an alkyl ketene dimer, an alkenyl succinic anhydride a neutral rosin or a combination thereof in the amounts as claimed in claim 21. Additionally, the prior art fails to teach a combination of an inorganic flame retardant comprising alumina trihydrate, magnesium hydroxide or both and a suspension agent comprising a polyacrylate dispersant, ASE, HASE, HEUR or a combination  in the amounts as claimed in claim 28. The prior art fails to teach a combination of the specific inorganic flame retardant comprising alumina trihydrate and amphiphilic compounds comprising an alkyl ketene dimer, an alkenyl succinic anhydride a neutral rosin or a combination thereof in the amounts as claimed in claim 35. Furthermore, claims 22, 26, 27, 29-34 and 36-45 depend from either claim 21, 28 or 35 and are allowable for the same reasons.

Conclusion
	Claims 21-45 are pending.
	Claims 23-25 are rejected.
s 21, 22 and 26-45 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT S WALTERS JR/
October 21, 2021Primary Examiner, Art Unit 1759